Citation Nr: 1818218	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  08-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (sciatic nerve).

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (sciatic nerve).

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (femoral nerve).

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (femoral nerve).

5. Entitlement to an effective date earlier than September 11, 2015 for the grant of service connection for radiculopathy of the left lower extremity (sciatic nerve).

6. Entitlement to an effective date earlier than September 11, 2015 for the grant of service connection for radiculopathy of the left lower extremity (femoral nerve).

7. Entitlement to an effective date earlier than August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity (sciatic nerve).

8. Entitlement to an effective date earlier than August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity (sciatic nerve).

9. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 11, 2015.


REPRESENTATION

Appellant represented by:	Michael Miskowitz, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to July 1979, from October 1991 to February 1992, and from June 2004 to August 2005.  He also had additional U.S. Army National Guard service.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A copy of that transcript is of record.


FINDINGS OF FACT

1. By way of a letter dated May 2017, the Veteran withdrew all claims pertaining to his bilateral lower extremities.

2. Beginning on April 3, 2010, the effects of the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and vocational background.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's increased rating claims for his bilateral lower extremity radiculopathy (sciatic and femoral nerves) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the Veteran's earlier effective date claims for his bilateral lower extremity radiculopathy (sciatic and femoral nerves) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for entitlement to TDIU have been met effective April 3, 2010.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In a letter dated May 2017, the Veteran and his attorney expressed the Veteran's decision to withdrawal all claims related to his bilateral lower extremity radiculopathy.  Accordingly, the Board finds that the Veteran's withdrawal of these claims was well-informed; thus, the Board no longer has jurisdiction to review these issues and the appeal, as it pertains to these issues, is dismissed.  38 U.S.C. § 7105(b)(2).

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Given the favorable nature of the Board's decision, a discussion of VA's compliance with the notice and assistance requirements is unnecessary.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Applicable Law and Analysis

In pertinent part, the Veteran seeks entitlement to TDIU effective April 3, 2010.  See Veteran's attorney arguments presented November 2017.  He has been awarded a 100 percent combined schedular rating effective September 11, 2015.  

Historically, a December 2006 AOJ rating decision awarded service connection for lumbar spine disability and assigned an initial noncompensable rating effective August 22, 2005.  The Veteran appealed this disability rating to the Board.  

In August 2010, the Veteran testified before the Veterans Law Judge (VLJ) James Reinhart to the issue of entitlement to a higher initial rating for the lumbar spine - then rated as 10 percent disabling.  The Veteran reported not working in a while, and having undergone an evaluation at VA's Vocational Rehabilitation Service.  However, more specific testimony about unemployability was not provided. 

In February 2015, the Veteran filed a formal application for TDIU contending unemployability, in part, caused by service-connected lumbar spine disability.

In March 2017, the Board issued a final decision on the appropriate disability ratings for service-connected lumbar spine disability.  The issue of entitlement to TDIU had been formally appealed to the Board from a separate appeal stream, and was remanded to the AOJ to accommodate the Veteran's request for a hearing before a VLJ.

The Board first observes that the filing of a formal application of TDIU does not necessarily establish the first filing of claim.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU issue is not always separate claim, but may be a continuation of an increased rating claim on appeal with the potential for an effective date of award for TDIU extending to the date of application for the underlying disability rating on appeal.

In November 2017, the Veteran testified before the undersigned VLJ on the specific issue of entitlement to TDIU.  The undersigned discussed with the Veteran's attorney the possibility of requiring a panel decision due to the Rice case as it could not be determined from the record at that time when the TDIU issue was first reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised); Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir.2009) ( TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

Here, the Veteran has argued entitlement to TDIU effective April 3, 2010 which is after the filing of his initial rating claim for lumbar spine disability.  This issue was raised while his claim for a higher initial rating for lumbar spine disability was on appeal.  As such, pursuant to Rice, the Board may consider the Veteran's entitlement to TDIU effective to April 3, 2010 as requested.  As VLJ Reinhart did not consider any testimony specific to this issue, a panel decision is not required.  See 38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  As a preliminary matter, the Board finds that during the applicable period, the Veteran did meet the schedular criteria for TDIU.  At the time of claimed unemployability beginning in April 2010, the Veteran had a combined 70 percent rating for sleep apnea rated as 50 percent disabling, posttraumatic stress disorder (PTSD) then rated as 30 percent disabling, lumbar spine disability then rated as 10 percent disabling, and bilateral hearing loss rated as noncompensable.  This met the requirements of entitlement to TDIU under 38 C.F.R. § 4.16(a).

Subsequently, the Veteran was service-connected for tinnitus, and radiculopathy of the sciatic and femoral nerves of both lower extremities.

Accordingly, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran's work history consists mainly of construction jobs.  He last worked in construction as an insulation supervisor in April 2010.  His duties involved supervising about 10 to 12 men at a time, reviewing their work and ensuring it was completed correctly.  His work days were 10 hours long, all of which he spent on the assigned job site, walking, observing, and at times, engaging in physical labor.  Since that time, he has worked one time for a few days as a construction supervisor.  See Board Hearing Transcript, pp. 7-10; 23-24.  He completed the 11th grade and does not have any additional education or vocational training.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Turning to the facts of the case, the Veteran was awarded Social Security disability benefits beginning October 2010 with a disability onset date of April 2010.  The agency found that the Veteran's physical and mental conditions, to include PTSD, low back pain, hearing loss, sleep apnea, and right leg pain, limited the Veteran's ability to work.  A psychiatric examination found a moderate limitation in restriction of activities of daily living; and a marked degree of limitation in maintaining social functioning, as well as maintaining concentration, persistence or pace.

In July 2010, the Veteran reported that his physical disabilities limited his ability to work in construction.  He used a cane for his low back pain and his interpersonal problems, mainly irritability, impacted his ability to work with others.

In a July 2010 letter, a VA vocational rehabilitation counselor found that it was not reasonably feasible for the Veteran to achieve a vocational goal as he was not able to work and sustain gainful employment in a competitive job market due to "permanent and lifelong" disabilities.  However, this assessment involved the combination of service-connected and nonservice-connected disabilities.

In a September 2010 counseling report, the Veteran was noted need adaptive equipment to assist him in reducing the effects of his mental, physical, and postural limitations.  He endorsed difficulty standing for long periods of time due to his low back condition.  He was at risk for falls and had difficulty reaching, bending, and rising from a sitting position.

A December 2010 VA examination report reflected an assessment that the Veteran's service-connected sleep apnea was interfering with his ability to work due to increased tardiness, decreased concentration and daytime somnolence.

In June 2016, the Veteran underwent a vocational evaluation, administered by a private rehabilitation specialist.  Upon review of the Veteran's medical and employment history, the specialist found that the Veteran was unable to work prior to September 11, 2015.  In so finding, the specialist noted that the Veteran's PTSD symptoms, specifically anger and irritability, would make the Veteran a liability in the work place.  In addition, the frequency of his panic attacks would cause him to miss an excessive amount of time from work, which would further impede on his ability to maintain any type of competitive employment.  Furthermore, his obstructive sleep apnea, nightmares, and flashbacks impaired his sleep, which resulted in fatigue.  His physical disabilities, specifically the back and right leg, limited the Veteran's exertional level.  Ultimately, the clinician opined that the Veteran was not able to engage in any type of substantial, gainful employment as of April 3, 2010.

Notably, the VA clinic records prior to April 2010 reflect the Veteran's symptoms of depressed mood, nervousness, sleep difficulty, fatigue, irritability, difficulty controlling anger, having anger problems at work, and fleeting thoughts of suicide.  On one occasion, he threw a hammer on the jobsite. 

Also of record are the Veteran's lay statements.  At the November 2017 hearing, the Veteran testified as to the extent his disabilities impacted his ability to work.  He stated that his low back pain prevented him from performing any physical labor on his jobs; towards the end of his career, he had to use a cane just to navigate the job site.  His nightmares and sleep apnea also significantly impacted his sleep; so much so, that the Veteran testified that he often fell asleep on the commute to work.  While on the job sight, his anger and irritability made it difficult for him to work with others.

The Board is of the opinion that, beginning on April 3, 2010, the effects of the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and vocational background.  As noted in Moore, the Board must address the TDIU question in a practical matter.  In this case, the Veteran's employment history consists of physical labor jobs that involved direct interaction with other people.  His service-connected low back disability interfered with his ability to work in his normal field of employment.  Throughout the record, the Veteran has endorsed significant back pain, which was aggravated by long periods of sitting and standing.  In addition, his service-connected PTSD impeded his ability to effectively work with others, as there is documentation regarding his anger and irritability to the extent of throwing a hammer on the job.  As of April 3, 2010, the SSA found that the Veteran demonstrated a moderate limitation in restriction of activities of daily living; and a marked degree of limitation in maintaining social functioning as well as maintaining concentration, persistence or pace due to psychiatric symptoms.  The expert vocational specialist reiterated the SSA examiner's findings in the context of being able to obtain and maintain employment.  The Board accords great probative weight to the private vocational specialist and SSA examiner opinions.  The Veteran's symptoms, when viewed in light of his work history and limited education, rendered him unemployable due to service-connected disability effective April 3, 2010.  As this award is the benefit sought on appeal, see Veteran's attorney arguments presented November 2017, there remain no further issues of law or fact.

Considering the entire record in light of the above, along with the combined effects of the Veteran's service-connected disabilities, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an award of TDIU.  The claim is granted.

ORDER

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (sciatic nerve) is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (sciatic nerve) is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (femoral nerve) is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (femoral nerve) is dismissed.

The issue of entitlement to an effective date earlier than September 11, 2015 for the grant of service connection for radiculopathy of the left lower extremity (sciatic nerve) is dismissed.

The issue of entitlement to an effective date earlier than September 11, 2015 for the grant of service connection for radiculopathy of the left lower extremity (femoral nerve) is dismissed.

The issue of entitlement to an effective date earlier than August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity (sciatic nerve) is dismissed.

The issue of entitlement to an effective date earlier than August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity (sciatic nerve) is dismissed.

TDIU is granted beginning on April 3, 2010, subject to the laws controlling payment of VA benefits.




____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


